Name: Commission Regulation (EEC) No 1336/88 of 17 May 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 5. 88 Official Journal of the European Communities No L 124/ 13 COMMISSION REGULATION (EEC) No 1336/88 of 17 May 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 1256/88 (4), introduced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 (*), as last amended by Regulation (EEC) No 797/88 (6), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 23 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. 0 OJ No L 370, 30 . 12. 1987, p. 7 . (3) OJ No L 168 , 27. 6 . 1987, p. 22. M OJ No L 119, 7 . 5 . 1988 , p. 25 . 0 OJ No L 261 , 26. 9 . 1978 , p. 5. M OJ No L 81 , 26. 3 . 1988 , p . 43 . \ No L 124/14 Official Journal of the European Communities 18 . 5 . 88 ANNEX I Member States or regions within a Member State and groups of qualities Member State/Region Groups of qualities(category and class) Belgium Denmark Germany Spain France Ireland Italy Luxembourg Netherlands Great Britain Northern Ireland AU, AR, AO AR, AO, CR, CO AU, AR, AU, AR, AO AU, AR, AO, CU, CR, CO CU, CR AR, AO AR, AO, CR, CO AR CU, CU, CR, CO ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Forequarter price straight cut (') pistola cut (2) AU2 AU3 AR2 AR3 A02 A03 CU2 CU3 CU4 CR3 CR4 C03 307,803 303,575 304,362 300,002 282,141 277,854 316,328 311,983 303,293 305,502 296,621 282,723 246,242 242,860 243,490 240,002 225,713 222,283 253,062 249,586 242,634 244,402 237,297 226,178 230,852 227,681 228,272 225,002 211,606 208,391 237,246 233,987 227,470 229,127 222,466 212,042 (') Conversion coefficient 0,80 . (2) Conversion coefficient 0,75 .